DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 04/22/2022 is acknowledged. Claims 4-13 are withdrawn from further consideration as being non-elected inventions.

Claim Interpretation
The metal oxides, “ZnZrOx1,” “ZnCrOx2,” “ZnAlOx3,” and “CrOx4,” recited in claim 1, are interpreted to have a molar ratio of 1 Zn: 1 Zr: x1 O, 1 Zn: 1 Cr: x2 O, 1 Zn: 1 Al: x3 O, and 1 Cr: x4 O, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Rationally Designing Bifunctional Catalysts as an Efficient Strategy To Boost CO2 Hydrogenation Producing Value-Added Aromatics. ACS Catal. 2019, 9, 895−901, published on 12/18/2018; cited in IDS dated 01/20/2021).
Regarding claims 1-2, Wang discloses a catalyst comprising a mixture of Cr2O3 (metal oxide) and H-ZSM-5 (zeolite) (Abstract; pg. 896, left-hand column).
Wang does not explicitly disclose CrOx wherein 1 <x <1.5.
However, it is noted that Cr2O3 is equivalent to CrO1.5. Although an “x” value of 1.5 would not fall under the claimed range (1 < x 1.5), it would be at the boundary of the claimed range. It is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.04 (I). An x value of 1.5 would be considered so close to the claimed range that one skilled in the art would have expected CrO1.5 to have the same or substantially the same property of CrOx wherein 1 <x < 1.5. Therefore, claimed catalyst comprising CrOx4 wherein 1 < x4 <1.5 and a zeolite is considered prima facie over the catalyst disclosed by Wang.

Regarding claim 3, Wang discloses a catalyst comprising a mixture of Cr2O3  and H-ZSM-5 at a weight ratio of 1 (see description under Figure 1; pg. 898, right-hand column), which meets the claimed ratio range of (1:9) : (1-9).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US Pat. 6,388,156 B1).
Regarding claims 1-2, Ou discloses a catalyst comprising a metal oxide and a zeolite, wherein the zeolite is ZSM-5 and  the metal oxide is a mixed metal oxide of Cr and Zn (col. 3, line 60- col. 4, line 4; col. 10, lines 62-64). One skilled in the art would readily understand that such a mixed metal oxide of Cr and Zn would have a formula of ZnCrOx.
Ou does not explicitly disclose that the mixed metal oxide of Cr and Zn has a formula of ZnCrOx wherein 1 < x <1.5.
However, the examiner notes that the metal oxide is prepared by co-precipitation of Cr(NO3)3 and Zn(NO3)2 with NH4OH (ammonia water), followed by drying and calcination (col. 3, line 60 – col. 4, line 3; col. 10, line 61 – col. 11, line 17), and that the instant specification discloses substantially the same method of preparing a mixed metal oxide (Spec, [0023]). Particularly, the instant specification discloses that the metal oxide is prepared by a coprecipitation by (i) mixing metal salts with a precipitant and subjecting to a coprecipitation reaction to obtain a precipitate; and (ii) subjecting the precipitate in sequence to a washing and a calcination to obtain the metal oxide (Spec., [0023]; see also Ou at col. 11, lines 2-10 for comparison). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 (I). Therefore, it is reasonably expected that the ZnCrOx oxide disclosed in Ou has substantially the same property as the claimed catalyst, having a molar formula of ZnCrOx wherein 1 < x <1.5.

Regarding claim 3, Ou discloses a catalyst comprising 50 wt% of a Cr/Zn mixed metal oxide and 50 wt% ZSM-5 zeolite (col. 11, lines 11-13; Example 1). Such a 50:50 mass ratio (equivalent to 1:1) meets the claimed ratio of (1-9) : (1-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772